UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2011 Date of reporting period:August 31, 2011 Item 1. Schedule of Investments. Thunderstorm Value Fund Schedule of Investments August 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 94.25% Administrative and Support Services - 2.31% Mantech International Corp. Ambulatory Health Care Services - 1.54% Amedisys, Inc. (a) Chemical Manufacturing - 8.56% Endo Pharmaceuticals Holdings, Inc. (a) Johnson & Johnson Merck & Co., Inc. Computer and Electronic Product Manufacturing - 17.69% Garmin Ltd. (b) Gt Advanced Technologies Inc Com (a) Intel Corp. KNOW IT AB (b) Sparton Corp. (a) Western Digital Corp. (a) Construction of Buildings - 1.87% Helbor Empreendimentos SA (b) Energy - 1.16% Total SA (b) Insurance Carriers and Related Activities - 2.21% Humana, Inc. Machinery Manufacturing - 7.28% Baldwin Technology Co. (a) Esterline Technologies Corp. (a) Lam Research Corp. (a) Management of Companies and Enterprises - 6.79% Coastal Contracts Bhd (b) Jardine Matheson Holdings Ltd. (b) Merchant Wholesalers, Durable Goods - 3.57% Dorman Products, Inc. (a) Merchant Wholesalers, Nondurable Goods - 1.18% Grazziotin SA (b) Mining (except Oil and Gas) - 14.53% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Highland Gold Mining Ltd. (a)(b) Kingsgate Consolidated Ltd. (b) Newmont Mining Corp. Motor Vehicle and Parts Dealers - 2.50% Astra International Tbk PT (b) Nonmetallic Mineral Product Manufacturing - 0.43% China Advanced Construction Materials Group, Inc. (a) Oil and Gas Extraction - 1.68% CNOOC Ltd. (b) Retailing - 1.66% K's Holdings Corp. (b) Support Activities for Mining - 7.63% Oceaneering International Group, Inc. Transocean Ltd. (b) Textile Mills - 4.37% Texwinca Holdings Ltd. (b) Transportation Equipment Manufacturing - 5.52% General Dynamics Corp. Magna International, Inc. (b) Wood Product Manufacturing - 1.77% Leucadia National Corp. TOTAL COMMON STOCKS (Cost $8,458,233) WARRANTS - 0.04% Coastal Contracts Bhd (b) TOTAL WARRANTS (Cost $0) Principal Amount Value SHORT-TERM INVESTMENTS- 5.70% Money MarketFunds - 5.70% AIM STIC - Liquid Assets Portfolio TOTALSHORT-TERM INVESTMENTS(Cost $601,408) Total Investments (Cost $9,059,641) - 99.99% Other Assets in Excess of Liabilities - 0.01% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Foreign Issued Security The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Common Stock* $ $ $
